Citation Nr: 0333859	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied 
the claim on appeal.

In the November 2002 substantive appeal, the appellant 
appears to suggest a claim for clear and unmistakable error 
in the RO's July 1972 decision denying service connection for 
the cause of the veteran's death.  If she desires to pursue 
this claim, she should do so with specificity at the RO.


REMAND

The record reflects that the veteran sought treatment at the 
VA hospital in Nashville, Tennessee, in January 1969 for 
renal failure.  In September 1969 he was admitted to this 
facility for polycystic kidney disease.  He was again 
hospitalized at this facility for chronic renal failure from 
January 17, 1970, until his death on February [redacted], 1970.

The death certificate for the veteran reflects that died at a 
VA hospital in February 1970 at 38 years of age with the 
cause of death listed a cardiac tamponade, due to 
pericarditis, status post pericardectomy, as a consequence of 
bilateral polycystic disease and chronic uremia.  Bilateral 
pulmonary congestion, atelectasis and mild bronchiectasis 
were listed as other significant conditions contributing to 
death but not related to the cause of death.  An autopsy was 
performed.

No VA medical records are of record.

In an application for VA benefits dated in March 1970 the 
appellant indicated that she was not claiming that the cause 
of the veteran's death was due to service.

The RO received service medical records for the veteran in 
April 1970.  The records received only consisted of a pre-
induction report of medical examination and a separation 
report of medical examination.  A communication from the 
National Personnel Records Center dated in April 1970 
reflects that no medical records for the veteran could be 
found.

In July 1972, the RO denied service connection for the cause 
of the veteran's death because "a review of his service 
medical records do not disclose any complaint, treatment for, 
or diagnosis of any heart or cardiovascular system 
disability."

The appellant contends that the veteran had a pre-existing 
kidney disorder that was aggravated by military service and 
ultimately lead to his death.  She asserts that he had kidney 
problems before he entered service and that his service in 
the Korean War was damaging and hastened his death.  She 
states that he had kidney problems in the military, but 
basically just lived with the problems because he was 
familiar with them.  However, when he was examined prior to 
discharge, "the military could not release him because of 
high blood pressure."  She notes that high blood pressure is 
a common side effect of kidney problems.

VA has enhanced duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 and 
3.326(a) (2003).  

VA regulations issued to implement the provisions of VCAA 
provide that VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency, to include service medical records and medical and 
other records from VA medical facilities.  VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile.

The veteran's service medical records are clearly relevant to 
the claim.  Likewise, VA medical records may contain relevant 
information and evidence concerning the appellant's claim.  
Another attempt should be made to obtain service medical 
records and VA medical records for the veteran should be 
obtained.  If the RO is unable to obtain service medical 
records or VA medical records, the RO must provide the 
appellant with notice of that fact.  Additionally, a medical 
opinion may be necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.

Recently, in a case where the Board declined to reopen the 
appellant's claim because the Board concluded that the 
appellant had not submitted new and material evidence, the 
United States Court of Appeals for Veterans Claims (Court) 
held that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159(b), clearly require VA to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) are fully complied with.  
Particularly, the RO must notify the 
appellant of the evidence needed to 
support the claim, what evidence VA will 
develop, and what evidence she must 
furnish.

2.  The RO should make another attempt to 
obtain service medical records concerning 
the veteran.

3.  The RO should obtain complete records 
concerning the veteran from the VA 
hospital in Nashville, Tennessee, to 
include medical and correspondence files 
as well as records of the terminal 
hospitalization in January and February 
1970.

4.  If the RO is unable to obtain service 
medical records or VA medical records, 
the RO must provide the appellant with 
notice of that fact.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


